Title: To Thomas Jefferson from Betsy Beauchamp, 10 March 1806
From: Beauchamp, Betsy
To: Jefferson, Thomas


                        
                            Honoured sir
                            
                            March the 10 day 1806
                            
                        
                        I am under the obligation to inform you that I am in a distressed situation at present and has ben for three
                            weeks and stil grows wors with me for I Cant get now work atal to do and am a suffering for vituals and fire wood we have
                            maide out all this winter until now I have aplyd to the Corperation and they say that I and my poor old mother and my
                            sickley husband and my Childrean I have foure of them O honoured sir how it hurts my fealings to think they said I must go
                            to the poore house when my hands does not refuse to work if I could get it to do for a suport of life. I Came over heare to
                            alexandria upon the account of my brother Isack Moore being impresed by the English the first voige he went after he was out of amarica sirvice and has ben there going on
                            three yeare I got a protection and sent it on for him and I trust
                            in god and threw the wish and proposasl you have maid for the
                            amaricans honoured sir he will be Cleard it is my disire to leave this place for we have all sufferd a great deal here
                            sicknes & poverty there fore I send to you with tears my dear an hounere master hoping you will be pleased to think of a poor distresed woman wors than I have wrote I humble
                            beg if you will be pleased to give me somthing to get me some procietion and pay my pasag a Cros the bay for there is a pasag here that we Could get on thirsday or a
                            friday if we were able to pay our pasage there foure if you wil be pleased send me something Cary me a way I will give
                            ten thousan thanks and I hope that god will be your protector threw life
                        
                            Betsy Beauchamp
                            
                        
                        
                            honoured master be pleased to excuse me for interupd your honour with thise lines. It is suffering has made me do it honoured sir if it is you
                                good will and pleasur to help me be pleased to put in aletter
                                my honoured sir.
                        
                    